DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 48, 50-61, 75-78 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Using the language in independent claim 75 to illustrate, the limitations of receiving an instruction to execute a computer task,  the instruction provided through a graphical user interface (GUI) by a user, wherein the GUI is configured to display:
a first constraint via a drop down menu, wherein in response to receiving a user selection of the first constraint  drop down menu, the menu expands and displays a first plurality of first constraint values to the user, each of the first plurality of first constraint values being selectable by the user; a second constraint drop down menu, wherein in response to receiving a user selection of second constraint drop down menu, the menu expands and displays a second plurality of second constraint values to the user, each of the second plurality of second constraint values being selectable by the user;  a speed-up button, wherein in response to  receiving a user selection of the speed-up button, the GUI is configured to instruct processing system to accelerate performance of the computer task;  displaying a slow-down button and receiving a user selection of the slow-down button; displaying a stop button and receiving a user selection of the stop button; displaying a fast forward button wherein in response to receiving a  user selection of the fast forward button, the GUI is configured to instruct the processing system to perform the computer task according to a fast forward strategy; displaying a box for receiving a list of items related to the computer task; display a plurality of first graphic images, wherein each first graphic image displays a first status of performance of the computer task as a function of a selected first and second constraint value; displaying a plurality of second graphic images wherein each second graphic image displays a second status of the computer task; displaying an updated graphical representation of the plurality of first and second graphic images in response to receiving a change instruction from the user through a first and second constraint drop down menus, speed-up button, the slow-down button, the stop button, the fast forward button and the box. 
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for automated trading and in particular automated trading that uses opportunistic strikes to comply with cash balancing or another constraint in order to avoid missing the opportunity for a lower cost, impact free execution of trades which is a fundamental economic practice. The mere nominal recitation of a generic graphical user interface configured to display, the graphical user interface configured to instruct a processing system in response to receiving a user selection, a processing system receiving data (as in claim 75), and a computer processing system comprising a server for receiving an instruction to execute a computer task, the instruction provided through a graphical user interface by a user, wherein the graphical user interface is configured to display the claimed elements (as in claim 76) do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements—a graphical user interface receiving an instruction to execute a task by a user, wherein the graphical user interface is configured to display drop down menus and buttons selected by the user (claim 75), and a server for receiving instructions to execute a task provided through a graphical user interface by a user, wherein the graphical user interface is configured to display, drop down menus wherein a user selects constraints on the drop down menu and user selectable buttons (claim 76).  The graphical user interface, computer processing system and server are recited at a high-level or generality (i.e., a generic GUI receiving instructions to execute a task, a user selecting a constraint from a drop down menu and the graphical user interface configured to display a user selectable drop down menu, a speedup button, a slow-down button, a stop button, a fast forward button, a box, a plurality of graphic images, and updated images; and a server for receiving data and for receiving an instruction to execute a task) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is direct to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a graphical user interface for receiving data from a user and for displaying data, server for receiving data and for receiving an instruction to execute a task, amount to mere instructions to apply the exception using generic computer components-see MPEP 2106.05(f) . Mere instructions to apply the exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claims further define the abstract idea.
The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) of processing systems, one or more processors, and GUI displaying drop down menus and boxes allowing the user to select data from the menu and boxes fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 48, 50-61, 75-78 is/are ineligible.
Response to Arguments
3.	Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
On pages 10-11 of the Remarks, Applicants contend that the subject matter eligibility rejection under 35 USC 101 should be withdrawn because the Office Action does not meet the requirements to establish a prima facie case of subject matter eligibility.  The argument is not convincing.  
The Patent Office has issued guidance about this framework. See most recent Guidance, i.e., 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e., a graphical user interface receiving an instruction to execute a task by a user, wherein the graphical user interface is configured to display drop down menus and buttons selected by the user (claim 75), and a computer processing system comprising a server for receiving instructions to execute a task provided through a graphical user interface by a user, wherein the graphical user interface is configured to display, drop down menus wherein a user selects constraints on the drop down menu and user selectable buttons (claim 76), the claims recite abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 75—i.e., “receiving an instruction to execute a task,” “displaying menus,” displaying buttons, “receiving user selections of drop down menu items and buttons appearing on a GUI,”  “displaying status of tasks,” “displaying a graphical representation.” The claims describe the concept of automated trading and in particular automated trading that uses opportunistic strikes to comply with cash balancing or another constraint in order to avoid missing the opportunity for a lower cost, impact free execution of trades –see also description in Spec. [0002], [0009]-[0010]. 
Simply put, the claims are directed to enabling program trading that incorporates block executions and user defined constraints associated with a given program trade—a fundamental economic practice, i.e., a method of organizing human activity and, therefore, an abstract idea.-see Spec. [0010].   The Examiner’s approach here is consistent with USPTO guidance.  
Applicants further argue  that the Specification describes “The user uses a graphic user interface (GUI) to submit manually, the list of orders and to specify manually a dollar imbalance threshold for the BUY orders on the list and the SELL orders on the list,” and that para. 91 of the Application Publication demonstrates the significant, technological improvement over existing execution platforms.  The argument is not convincing.
The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.  The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  Performing generic computer functions in conjunction with the abstract idea is no more than mere instructions to apply the exception using generic computer components. 
Applicants allege that the claimed invention improves technology by providing the user with a display and options to review and analyze trades in real time which  minimizes costs associated with placing a trade order, and offers a unique set of features which are absent in the prior art. This argument is not persuasive because the argued increase in speed and capability comes from the capabilities of a general-purpose computer that includes a computer server and a graphical user interface, rather than the claimed method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)(“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
Applicants contend that “claims 48, 75, and 76 do not preempt other approaches to computerized trading and as in McRO, where the Court ruled that a claim that does not preempt other approaches, by incorporating specific features of rules as claim limitations, is not an abstract idea. The argument is not persuasive. That the claims do not preempt all forms of abstraction or may be limited to  computerized trading,  in particular, automated trading using opportunistic strikes to comply with cash balancing or another constraint, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015) (“And that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.”).
The applicants argue that the claims at issue, in particular claim 48,  are similar to those found in Trading Techs. Int'l, Inc. v. CQG, Inc., 2016-1616, January 18, 2017 (Fed Cir. 2017) (“Trading Techs I”). See Remarks p. 12.  Applicants argue that, like Trading Techs I, the presently claimed invention overcomes limitations of an existing computer-implemented platforms by providing a system with improved trading and technical capabilities, using a display user interface based method.  The Examiner respectfully disagrees.  
The patent-eligible claims in Trading Techs I “require[d] a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.” 675 F. App’x at 1004. The claims here do not recite a similar “specific, structured graphical user interface”; rather, as discussed above, the claims encompass a user providing an instruction to execute a computer task through a graphical user interface (GUI), wherein the GUI is configured to display drop-down menus, buttons, a box, and graphic images. The claimed invention uses a GUI of a computer as a tool to implement the abstract idea.  
In any event, Trading Techs I is a non-precedential decision; the Federal Circuit determined in later precedential decisions that claims involving similar graphical user interfaces are directed to an abstract idea. See, e.g., Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1091-95 (Fed. Cir. 2019) (“Trading Techs II”), Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-86 (Fed. Cir. 2019) (“Trading Techs III”). Like the patent-ineligible claims in Trading Techs II and Trading Techs III, the claims here focus on the business practice of providing automated trading and in particular automated trading by a server receiving user instructions via a GUI to execute a computer task  that uses opportunistic strikes to comply with cash balancing or another constraint in order to avoid missing the opportunity for a lower cost, impact free execution of trades not an improvement to computer functionality or technology. See Spec. ¶ [0002], [0009]-[0010]; see also Trading Techs. II, 921 F.3d at 1093; Trading Techs. Ill, 921 F.3d at 1384.
In sum, the use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  The claimed invention is directed to an improvement in a business process, i.e., “The present invention is directed to automated trading and more particularly to automated trading that uses opportunistic strikes to comply with cash balancing or another constraint.”-Spec. [0002].  
	The claims are not patent eligible under 35 USC §101.	 


Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694